 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDassist United Textile Workers of America, AFL, or any other labororganization, to bar-gaincollectively through representatives of their own choosing,and to engagein otherconcerted activities for the purpose of collective bargaining or other mutual aid orprotection, or torefrainfrom any or all of such activities, except to the extent that suchrightmay be affected by an agreement requiring membership in a labororganization asa condition of employment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Bertha Pelka immediate and full reinstatement to her former orsubstantially equivalent position, without prejudice to her seniority or other rights andprivileges, and make her whole for any loss of pay suffered as a result of the interference,restraint, coercion, and discrimination against her.All of our employees are freetobecome,remain,or to refrain from becoming or remainingmembers in good standing in United Textile Workers of America, AFL, or any other labororganization, except to the extent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act.GERA MILLS,Employer.Dated ..............By.......................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.ELECTRICAL CONSTRUCTION CORPORATIONandINDUS-TRIAL UNION OF MARINE AND SHIPBUILDING WORKERSOF AMERICA, CIO. Case No. 1-CA-1471. April 21, 1954DECISION AND ORDEROn November 10, 1953, Trial Examiner Charles W. Schneiderissued his Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto. TheTrial Examiner also found that the Respondent had not engagedin certainother unfair labor practicesallegedinthe complaintand recommended dismissal of those allegations. Thereafter,the Respondent filed exceptions to the Intermediate Report andsupporting briefs. The General Counsel filed no exceptions.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-mitted. The rulings are hereby affirmed. The Board has con-sidered the Intermediate Report, the exceptions, the briefs, andthe entire record in this case, and finds merit in the Respond-ent's exceptions.1.The Trial Examiner found that the Respondent did notrefuse employment to Doyle in violation of Section 8 (a) (3) oftheAct as alleged in the complaint. As no exceptions werefiled to this finding, we shalldismissthat portion of the, com-plaint.108 NLRB No. 70. ELECTRICAL CONSTRUCTION CORPORATION3412.We are unable to agree with the Trial Examiner in hisfinding that the Respondent has violated Section 8 (a) (4) of theAct.During the last week of May 1953, Doyle inquired of ForemanWoodward' concerning the possibilities of employment with theRespondent as an electrician. He was told that the Respondentwas "begging for electricians." The following Tuesday, Doylevisited the Respondent's place of business, applied for employ-ment to Superintendent Jacobson and gave himhis qualificationsas an electrician, but was not hired.' Doyle then telephonedJacobson on Friday, June 5, and was told that there was nochange but Doyle would probably hear from him. The Respond-ent, at that time, needed mechanical men-installers of fixtures,cables, and clips--a lower paying job requiring less skillwhich electricians can and do perform when needed. Over theweekend, Jacobson decided to reinterview Doyle andhirehim ifhe could do mechanical work. On Monday, June 8, Jacobson wasinformed by a Board field examiner that Doyle had filed Section8 (a) (3) charges against the Respondent. Jacobs on told the field'examiner ineffect that he had been considering going down tothe housing project to see Doyle and now because he filed thecharge he did not consider him adesirable employee. Jacobsontestified at the hearing that he was disconcerted by what Doylehad done and that he felt it would be inadvisable to hire Doyleunder the circumstances. Several employees in mechanicalmen and electrician classifications were hired bythe Respond-ent between July 7 and August 13. Doyle, however, did not applyfor employment with the Respondent at any time after filing thecharge, and at no time after the charge was filed did the Re-spondent have occasion to tell Doyle that it would not hire him.Although the Trial Examiner found no merit in the Section 8(a) (3) charge filed by Doyle, he, nevertheless, found that theRespondent did not reinterview Doyle because he had filed thecharge; that he would have been hired had he been interviewed;and that, therefore, Doyle was refused employment, in violationof Section 8 (a) (4), because he had filed the chargealleging aviolation of Section 8 (a) (3). In support of this finding, theTrial Examinerrelies ontheMaclin and Mooresville Millscases.'However, each of these cases involved a laid-off em-ployee who after filing an unfair labor practice charge againstan employer applied for reinstatement and was thereuponrejected because the employee either had filed the charge orhad refused todropthe charge uponthe request of the employer.In the instantcase,however, Doyle had not been employed bythe Respondent in the first instance, and moreover at no timeafter filing the charge against the Respondent had he requestedemployment. Although the Respondent admittedly decided that it'Woodward could not hire or discharge employees but could effectively recommend suchaction.2 The record revealed that electricians were not needed at that time but were neededapproximately 2 weeks later.3 John H. Maclin Co , 84 NLRB 384 at 386-387; Mooresville Mills, 99 NLRB 572 at 586, 589. 342DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould not be advisable to hire Doyle after he filed the charge,the Respondent did not communicate that fact to Doyle, nor didittell him that he would be refused employment if he applied.In a case4involving facts similar to those of the instant case,an employee first filedSection 8(a) (3) charges against therespondentand later filed Section 8 (a) (4) charges, The wit-nesses forthe respondent testified at the hearing that the em-ployee would not have been employed after filing the Section 8(a) (3) charge had he been present when the vacancies arose,but this attitude was not conveyed to the employee. The court,at page48, said:Undoubtedly this evidence warrants the conjecture that ifSmith had been available whenvacancies occurred, he wouldprobably have not been chosen, although of course one can-not be quite certain what decision the company would havemade if confronted with the actual situation. It is sufficientto say that the employer was never called upon to make thisparticular choice, and that no unlawful discriminationactually occurred. The National Labor Relations Act is notconcerned with hypothesis, but with realities; it does notseek to prohibit evil intent but unfair labor practices, andthere was no substantial evidencesuch a practice inert airscase.(Emphasis added.)Here, too, the record shows, at the most, a state of mind, butno actual act on the part of the Respondent pursuant to suchstateofmind. As Doyle did not apply to the Respondent, thelatterwas nevercalled upon after the charge alleging a violationof Section 8 (a) (3) to decide whether to hire Doyle or not. Con-sequently,there is noproof that any violation of Section 8 (a)(4) in fact occurred. We shall, therefore,alsodismiss thatportion of the complaint.In accordance with the foregoing, we shall dismiss the com-plaint in its entirety.[The Board dismissed the complaint.,]4F. W. Poe Manufacturing Co. v. N. L.R. B., 119 F. 2d 45 (C. A. 4), setting aside the orderof the Board in 27 NLRB 1257.Intermediate Report and Recommended OrderThis proceeding brought under Section 10 (b) of the National Labor Relations Act (61 Stat.,136) against the Respondent, Electrical Construction Corporation, upon charges duly filed,complaint, and answer, was heard, pursuant to due notice, in Boothbay, Maine, on October 5,1953The allegations, denied by the answer, are that the Respondent, in violation of Section 8(a) (3) and (1) of the Act, refused to hire Daniel Joseph Doyle because of his Union member-ship and activities, and further, in violation of Section 8 (a) (4) and (1), refused to hire Doylebecause he had filed charges of unfair labor practices against the Respondent iAll parties were represented by counsel, participated in the hearing, and were afforded fullopportunity to present and to meet evidence, to engage in oral argument, and to file briefsBriefs were filed by the Respondent and by the Union on October 26, 1953, and have been con-'An allegation in the complaint to the effect that the Respondent had also violated Section8 (a) (3), (4), and (1) by discharging and refusing to reinstate one Erwin Greenleaf, waswithdrawn by the General Counsel at the opening of the hearing. ELECTRICAL CONSTRUCTION CORPORATION343sidered on October 29 amendments to its brief,likewise considered,were received from theRespondent.From my observation of the witnesses,and upon the basis of the record in the case, I makethe following.L FINDINGS AND CONCLUSIONSIt is conceded,and found,thatthe Unionis a labor organizationwithin themeaning of Section2 (5) of the Act,and that the Respondent is engaged in commercewithin themeaning of Section2 (6) of the Act.2ILTHE UNFAIR LABOR PRACTICESIn the early part of 1953, Daniel Doyle, a qualified marine electrician, resident of BoothbayHarbor,and a long-time employee of Bath Iron Works,assisted the Union in an organizationalcampaign at several shipyards in Boothbay Harbor. Among these yards was Sample's, theprime contractor for the ships on which the Respondent does the electrical installation. TheRespondent's work is performed in Sample's yard. The campaign was a matter of commonknowledge in the community. Among other activities, Doyle permitted Union meetings to beheld at his house,passed out union literature at Sample's gate, and testified at a representationhearing involving one of the other yards.Around the latter part of May 1953, Doyle inquired of Harold P. Woodard, the Respondent'sforeman, and a supervisory employee, as to the possibilities of employment with the Respond-ent as an electrician. Woodard told Doyle that the Respondent was "begging for" electricians.Doyle, with the apparent recommendation of Woodard, then applied to the Respondent's super-intendent,Oscar Jacobson,for employment,gave his qualifications,and was told that hewould be called if he could be usedOn the following day, the Respondent's leadman, Withington, told Doyle that he was wastinghis time applying for employment with the Respondent: Doyle, Withington said, was "black-listed" because he was a "union agitator." 8About June 5, Doyle telephoned Superintendent Jacobson and asked what the situation wasJacobson told Doyle that there was no change, but that Doyle would probably hear from him.At thattime the Respondent needed mechanical men- -installers of fixtures, cables,and clips--a job for which Doyle was qualified and which electricians can and do perform when needed.Jacobson was then, according to his testimony, "leaning toward" hiring Doyle.Over that weekend, however, Foreman Woodward, in a conversation with Doyle, told Doyle--though without authority from Superintendent Jacobson, and without his knowledge--in sub-stance, that the Respondent would not employ him. In the same conversation, according toDoyle's testimony--denied by Woodard- -Woodard told Doyle that Superintendent Jacobsonhad requested Philip'Blake, personnel director for Sample, to "clear" Doyle for employment,but that Blake had, for undisclosed reasons, refused I find it unnecessary to decide thisconflict.4Over the same weekend a charge, alleging that the Respondent had refused to hire Doylebecause of his Union activity, was filed with the Board by Doyle's representative on behalfof DoyleOver the same weekend, unaware either of Woodard's conversation with Doyle, or of thefiling of the charge on behalf of Doyle, Superintendent Jacobson decided that he was in a2 The Respondent, a Massachusetts corporation with its principal office in Boston, Massa-chusetts, is an electrical contractor engaged at Boothbay Harbor, Maine, as a subcontractor,in the installation of marine electrical equipment in crash boats for the U. S. Air Force, andmine sweepers for the U S. Navy. An undisclosed percentage of Respondent's raw materialsare secured from Boston. During the past 2 years the value of the Respondent's work on themine sweepers was $210,000. No estimate could be given as to the value of the Respondent'sservices on the crash boats, on which some 28 employees are presently working for theRespondent.aWithington has the reputation of being a practical joker. I find him not to be a supervisoryemployee. There is no other foundation lending probative value to his declaration. I do notattribute the declaration to the Respondent,47he evidence is to the effect that applicants for employment in the Harbor are clearedthrough the various yards in order to avoid the "pirating" of labor. Doyle was not at thattime employed in the Harbor. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition to hire a man, and resolved to contact Doyle for the job. On Monday,June 8, however,Jacobson was informed of the filing of the charge.He thereupon decided that it "wouldn't beadvisable to hire[Doyle]under those conditions "ConclusionsThe Respondent's answer, admitting the failure to hire Doyle, ascribes as reason therefor,its"inability to profitably hire said Doyle at the time application was made by him foremployment "However,at the hearing the Respondent advanced several additional reasons for not hiringDoyle, namely(1) he was unfit for employment,and (2)upon hearing of the filing of thecharge,it concluded that he was no longer interested in employmentInmy opinion,the evidence does not establish that Doyle's Union activities were a factorin the Respondent's decision not to employ him.It is my judgment,however,for the reasonshereinafter given, that the evidence preponderantly establishes that the reason Doyle was nothired was that he had filed charges under the Act1.Unavailability of employmentAs tothis, the Respondent's contention,and some of its testimony,is that at the time ofDoyle's application it had no vacancies as electricians,a condition which continued to existuntil late June.The explanation given is that in May a stepup in delivery schedule of one ofthe ships required the use of every available man,and more, on that ship,in order to insure itsdelivery in late May. Because of that circumstance,no mechanical work preparatory to theactual connection of cables had been done on the next ship at the time of Doyle's application.Consequently,the assertion runs,the Respondent,though it needed mechanical men, had no needfor electricians at that time, nor indeed until late JuneThe evidence establishes,however,that electricians are to a large extent interchangeablewith mechanical men: The electrician can and does do mechanical work when necessary, andthe Respondent so uses them.In addition the Respondent,as Woodard's testimony indicates,anticipated a "terrific"delivery date on the next ship.Qualified electricians were hard to getand it was certain that the Respondent would need them in the very near future. Woodard'sstatement to Doyle, when the latter inquired about prospects of employment,to the effect thatthe Respondent was "begging for" electricians,seems about to sum up the situation. In histestimony Woodard sought to explain this assertion of his to Doyle as "mistaken,"but it issignificant that, according to his own testimony,Woodard told Doyle as late as June 6 (by whichtime Woodard could scarcely have continued to be mistaken)that he wanted to"hang on to"Doyle, indicating that he needed himThe evidence likewise shows that, whether it needed electricians or not, the Respondenthired them during the same period of time. Thus,on the day Doyle first talked to Jacobson,May 28, Erwin Greenleaf,a mechanical electrician,was hired but was laid off the same day.On Monday, June 8, an electrician was hired,though this may be explainable because of theindividual's familiarity with office work On June 9, Millard Pinkham, an electronics elec-trician,was hired to install electronic cables and apparatus--a job for which Doyle wasqualified.On June 15, on June 16, and thereafter,other electricians were also hired. Therewere thus job vacancies which Doyle was qualified,on the basis of his experience as theRespondent knew it, to fill.Inany event,Jacobson's testimony makes clear that on'June 8 he intended to contactDoyle with regard to employment--a somewhat pointless action unless he considered hiringhim Consequently,whether there were actual job vacancies on that date would not be con-trolling,even if itwerea fact Jacobson considered hiring Doyle,and the issue is thereforewhether he changed that view for legitimate reasons. 55Jacobson's testimony is that on themorningof June 8,... I perhaps made up my mind I would hire him - -[Counsel for Respondent):You say you actually would have?A. If the interview that I would have with him would bear out that he could do mechanicalwork and have a knowledge of the work he would do. ELECTRICAL CONSTRUCTION CORPORATION3452.Fitness for employmentExcept for a period of military service in World War II, Doyle had been employed by the BathIron Works, shipbuilders, for 18years, thelast 8 of them as a marine electrician and mechan-icalman Superintendent Jacobson's testimony is that Doyle's experience appeared to qualifyhim for employment by the Respondent. As I interpret the testimony Foreman Woodard, whoknew the workmen in the community, recommended Doyle to Superintendent Jacobson. Doyle,in fact, had done electrical work for Woodard in the latter's home. It seems clear to me fromthe testimony, and from observation of the witnesses, that neither Jacobson nor Woodard hadany real doubts as to Doyle's technical qualifications for an electrician's job with the Re-spondent.However, Jacobson testified that one of the reason he originally hesitated about hiring Doylewas because of concern over whether Doyle might be a "drinking" man 6 However, Jacobsonspecifically disclaimed any imputation that Doyle was a drunkard, or that his habits weresuch as would disqualify him for employment. Indeed, Doyle's 18 years of service with theBath Iron Works wouldseem to negateany such conclusion Jacobson's testimony as to howthis issue arose is as follows:Q. [Counsel for Respondent] At what time did you meet Mr Doyle, Mr. Jacobson, themorninghe was introduced to you by Mr. Woodard?A. It was fairly early -- between seven and seven-thirty or thereabouts.Q. In the morning?A. In the morning.Q.Did you smellanything?A. I smelled he had a bad breath.Q.Wasit inthe sense of alcohol or bad because he didn't brush his teethA.Seems to me it was smoking and alcohol -- it was a stench.Q.Did you consider that as a relevant factor in making up your mind if you were tomake it up whether or not to hire a man on the job qho smells of alcohol at seven to eighto'clock in the morning?A.Not wholly. It was a factorThe Respondent's employees generally both smoke and drink "Drinking" men are notuncommon, either in the industry or in the Respondett's employ. Thus, on June 8, 1953, theday Jacobson decided not to contact Doyle, he hired an electrician with a reputation in thecommunity for drinking, who had left his prior job because of an extended drinking bout--allof which Jacobson knew--and who, on the Friday prior to the hearing, had been sent home byJacobson for drunkenness on the job. This employee was not discharged by Jacobson. Iconclude that Jacobson had no real concern about Doyle's "drinking" habits, and neitherthe record nor my observation of Doyle reveals a basis for any 7Finally, if Jacobson had any doubt about whether Doyle's personal habits would make him adesirable employee, Jacobson apparently resolved them in favor of Doyle over the weekend.Thus, he decided, according to his testimony, to reinterview Doyle and to hire him if Doyle"could do mechanical work and [had] a knowledge of the work he would do."3.Whether the Respondent believed that Doyle was no longer interested in employmentIt seems apparent from the evidence that the reason Superintendent Jacobson abandoned hisdecision to contact Doyle was because of the filing of the 8 (a) (3) charge--which I find unsub-stantiated.Thus, Jacobson described his reaction as follows, when informed on June 8 that Doyle hadfiled the charge:Q.What was yourimmediatereactionA. I was surprised.6 This contention is not discussed in the Respondent's brief and should probably thereforebe considered abandoned; but is nevertheless considered, since raised in Jacobson's testimony.7 In this connection, I have noted that 2 weeks prior to the hearing Jacobson contacted theBath Iron Works for information as to Doyle's record there. The evidence does not indicatethat he learned anything derogatory to Doyle. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Why were you surprised?A.Because over the weekend I had made up my mind that I would go down to either[Doyle's home]or call Doyle up and give him another interview about hiring him And when[a Board field examiner] mentioned the fact that Mr Doyle filed a charge about me, I wassurprisedand kind of felt mean about it that anybody would do that to me.And further on:Q.After the Examiner told you that Doyle had filed a Charge what did you tell theExaminer?A. I was surprised and I came out with a statement or words to the effect that I wasconsidering going down to the housing project to see Mr. Doyle about employment and nowbecause he had made that charge, thinking along the lines that he didn't want to work forme -- the hell with him--excuse my French--that's the way I felt about it.8Jacobson then testified that he did not consider Doyle tobe anapplicant for a job after thefiling of the charge.Ihave difficulty in understanding how Jacobson could have arrived at this conclusion. I donot think that the filing of a charge of refusal to hire reflects an abandonment of a desire foremployment. Ordinarily, in the absence of unusual circumstances, I would conclude the exactopposite. Under thepresent circumstances, and from observation of Jacobson and considerationof his testimony,Icannotcredit theassertionthat he actually entertained the thought thatDoyle had abandoned his desire for employment. 9On the basis of thewhole record,it ismyconclusion that Jacobson did not reinterview Doyle,and declined to further consider him for employment, because Doyle had filed the 8 (a) (3)charge. Doyle's status was thus changed from that of a personbeingconsidered by the Re-spondent for -employment, to one whom it would not so consider. This alone, in my judgment,constitutedaviolationof Section 8 (a) (4). John H. Maclin Co., 84 NLRB 384, 386-387,Mooresville Mills, 99 NLRB 572, 586, 589. I further find, however, on the basis of Jacobson'stestimony, that Doyle would have been hired had he been interviewed. See Jacobson's testimonyquoted in footnote 5, supra. Doyle was qualified to do both electrical and mechanical work afact not now disputed, and which Jacobson would have ascertained in the interview--even if hedid not already know.Apart from its position that the complaint is factually unsupported, the Respondent alsourgescertainlegal andprocedural defenses. Thus, the Respondent--distinguishing the caseof Phelps-Dodge Corporation v. N.L.R.B., 313 U. S 177, in which the Supreme Court held thatan applicant for employment was within the protection of Section 8 (3) of the Wagner Act- -con-tends that an applicant for employment is not an "employee" within the meaning of Section8 (a) (4). The Respondent's positionis that such distinctionresultsfrom the fact that section8 (a) (3) forbids discrimination as to "hire," whereas Section 8 (a) (4) forbids it only as to"employees."The cases, however, draw no such distinction. In the case of Briggs Mfg. Co., 75 NLRB569, 570-572, the Board held that the word "employee" in Section 8 (4) of the Wagner Actwas a genericterm applicable to applicants for employment, and not a word ofart referringonly to persons then employed by the charged employer And see also decisions after the 1947amendments John Hancock Ins. Co , 92 NLRB 122, 133; Atlanta Broadcasting Co., 79 NLRB626; cf. Mead Corp., 52 NLRB 1361.It is consequently found that Doyle was an employee within the meaning of Section 8 (a) (4)of the Act.The Respondent further contends that the complaint must be dismissed for the reason thatno chargealleging an 8 (a)(4) violation was filed. The record discloses, however, that on8In an affidavit given June 9, and which he testified was true, Jacobson said in part: "Overthe weekend was the first time that I thought I could use any men. Yesterday, I had plannedto either go down to JDoyle's] housing project or call him by telephone but then I learned hehad filed a charge from the Examiner; I decided then that it wouldn't be advisable to hire himunder those conditions."9In its brief the Respondent urges that Doyle had actually ceased to be an applicant foremployment because "his inquiries suddenly stopped the day before he filed his charge." Thereason Doyle ceased making inquiries concerning employment is quite apparent: ForemanWoodward told him that the Respondent would not employ him. ELECTRICAL CONSTRUCTION CORPORATION347August 6, 1953, a charge was filed alleging that the Respondent violated Section 8 (a) (4)with respect to the hiring of Doyle. The jurisdictional requirement was thereby satisfied.That the charge may have lacked sufficient factual elaboration to constitute an effectivepleading is immaterial. It alleged a violation of Section 8 (a) (4), was timely filed, and wasduly served upon the Respondent.It is found that Doyle was refused employment by the Respondent on June 8, 1953, and there-after, because he had filed charges under the Act; and that the Respondent thereby violatedSection 8 (a) (4) of the statute, and interfered with, restrained, and coerced employees in theexercise of rights guaranteed in Section 7 of the Act.Ill.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occur ring in connection with its operationspreviously described, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it will be recom-mended that it cease and desist therefrom and take certain affirmative action to effectuatethe policies of the Act.Itwill be recommended that the Respondent offer Doyle employment as an electrician at itsBoothbay Harbor operation and, in accordance with the Board's usual remedial policies (TheChase National Bank of the City of New York, San Juan, Puerto Rico, Branch. 65 NLRB 827;Crossett Lumber Co., 8 NLRB 440; F. W. Woolworth Co., 90 NLRB 289) make him whole forany loss of pay incurred since June 8, 1953, by reason of the discrimination.In view of the circumstances of the violation, I do not deem a general cease-and-desistorder necessary to effectuate the policies of the Act.Itwillbe further recommended that the complaint be dismissed insofar as it allegesviolation of Section 8 (a) (3).Upon the basis of the foregoing findings of fact and the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1By interfering with, restraining, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.2By discriminating against Doyle because he filed charges under the Act, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section 8 (a)(4) of the Act.3The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.4The Respondent has not committed unfair labor practices in violation of Section 8 (a)(3) of the Act.[Recommendations omitted from publicationj,APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations ofa Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, we hereby notifyour employees that:WE WILL NOT refuseto hire or otherwise discriminate against employees becausetheyhave filed unfair labor practice charges under the NationalLaborRelations Act.WE WILLofferDaniel Doyle employment as an electrician at our Boothbay Harboroperation. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL makeDaniel Doyle whole for any loss of pay incurred as a result of ourfailure to hire him.ELECTRICAL CONSTRUCTION CORPORATION,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted,for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.THE MENNEN COMPANYandJAMES GRAHAM,PetitionerandLOCAL 649, UNITED AUTOMOBILE WORKERS OFAMERICA, AFL. Case No. 4-UD-2. April 21, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (e) (1) of theNational Labor Relations Act, a hearing was held before EugeneM. Levine, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labororganizationinvolvedclaims to represent em-ployees of the Employer.3.On July 21, 1953, the Petitioner, an employee of the Em-ployer, filed a petition seeking rescission of the authority of theUnion to enter into a union-security agreement made pursuantto Section 8 (a) (3) of the Act.The Employeris engagedin the manufacture of toiletries.Before 1953, the Employer carried on production operations ina plant at Newark, New Jersey, and warehousing and shippingoperations in a separate plant at South Kearney, New Jersey.InFebruary 1953, the Employer transferred the operations ofthe Newark and Kearney plants to a new plant at Morristown,New Jersey. While still operating at the separate locations, onNovember 15, 1951, and February 8, 1952, respectively, theUnion and the Employer executed separate collective-bargainingcontracts covering warehouse employees at South Kearney,and production-maintenance employees at Newark. Both thesecontracts will expire on May 15, 1954.In view of the fact that we are on the same date directinga representation election, and that the current contract contain-ing the union-security clause will expire on May 15, 1954, wefind that no useful purpose would be served by directing a108 NLRB No. 61